Citation Nr: 0522510	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-02 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for metastatic squamous 
cell carcinoma of the right tonsil (claimed as throat cancer) 
based on herbicide exposure.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel
INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969, including a period of active duty in the Republic of 
Vietnam during the Vietnam War.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied service connection 
for throat cancer based on herbicide exposure.  The veteran 
testified before the Board at a hearing held at the RO in 
April 2004.  

At the April 2004 hearing before the Board, the veteran 
raised claims for service connection for chloracne, rashes, 
stomach and abdominal disorders (including irritated bowel 
and hyperactive digestive system), "spots" on his lungs, 
and ulcerated eyes.  In December 2002, the RO denied service 
connection for any lung condition (claimed as spots on the 
lungs), and it denied reopening of claims for service 
connection for irritable bowel syndrome (claimed as abdominal 
disorders), recurrent conjunctivitis (claimed as eye 
irritations), and flaking of the skin (claimed as rashes).  
It appears that the veteran is seeking to reopen these 
claims.  Therefore, these issues (rashes, abdominal 
disorders, eye irritation, and spots on the lungs) are 
referred to the RO for their consideration, as appropriate.


FINDINGS OF FACT

1.  All notices and assistance to the veteran have been 
provided, and all evidence needed for disposition of the 
claim has been obtained.

2.  Metastatic squamous cell carcinoma of the right tonsil 
was first manifested about 30 years after the veteran's 
active service, and it has not been shown to be related, 
directly or presumptively, to herbicide exposure or any other 
incident in service.



CONCLUSION OF LAW

Metastatic squamous cell carcinoma of the right tonsil 
(claimed as throat cancer) was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(e) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that VA has satisfied all duties 
to notify and assist the veteran.  38 U.S.C.A. §§ 5103, 5107 
(West 2002) and 38 C.F.R. § 3.159 (2004).  VA has also 
essentially satisfied the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), which apply to cases 
pending before VA on November 9, 2000 (even if the initial 
decision was issued before that date), and that require VA to 
notify a claimant upon receipt of a complete or substantially 
complete application and before issuance of an initial 
unfavorable decision of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  This notice requires VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion VA will attempt 
to obtain on the claimant's behalf.  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the initial unfavorable decision was in August 2001.  
Nonetheless, the notices to the veteran informed him of the 
bases for the relevant decisions, what types of evidence 
would be needed, and how the evidence would be secured.  The 
RO sent the veteran correspondence in November 2003; and a 
statement of the case in December 2002 which included the 
text of 38 C.F.R. § 3.159.  There has been no harm to the 
veteran, as VA made all efforts to notify and to assist him 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the more general notice of the need for any 
evidence in the veteran's possession.  Any defect with regard 
to the timing and content of the notices to the veteran was 
harmless because of the thorough and informative notices 
provided throughout the adjudication of the claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its "duty to notify" the veteran.

VA has also obtained all relevant evidence identified by the 
veteran and has complied with all duties to assist the 
veteran.  The Board notes that VA has obtained copies of 
records from various medical providers who have treated the 
veteran's right tonsil cancer.  On specific questioning by 
the Board at the April 2004 hearing, the veteran was not able 
to point to any particular doctor who had provided any 
favorable opinion involving the veteran's claim for the 
record.  Indeed, review of the records from these medical 
providers shows only one mention of herbicide exposure in 
connection with the 2000 right tonsil cancer, and even that 
reference provided no indication that that particular doctor 
had found a relationship between the 2000 right tonsil cancer 
and the in-service herbicide exposure.  Therefore, there do 
not appear to any outstanding records that VA should obtain 
or any examination that should be provided.  The Board now 
turns to the merits.

The veteran contends that he developed throat cancer because 
of herbicide exposure during his active duty while in the 
Republic of Vietnam during the Vietnam War.  In part, he 
argues that his throat cancer is in an area that is 
physically near other anatomical areas for which VA already 
presumes service connection based on Vietnam-related 
herbicide exposure.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  One of the requirements for service connection is 
competent evidence that a claimed disability currently 
exists.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Some chronic diseases may be presumed to have been incurred 
in service if they become manifest to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); 
see 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  Malignant 
tumor and tumors of the brain, spinal cord, and peripheral 
nerves, are presumptive diseases.  38 C.F.R. § 3.309(a).

In addition, a veteran who served in the Republic of Vietnam 
between January 9, 1962, and May 7, 1975, is presumed to have 
been exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  In the case of such a veteran, service 
connection based on herbicide exposure will be presumed for 
certain specified diseases that become manifest to a 
compensable degree within a specified period of time in the 
case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

It should also be noted that claims based on Agent Orange 
exposure are unique in that entitlement, under the 
presumptions codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 
3.307 and 3.309, is based on an analysis of scientific 
evidence, ordered by statute.  38 U.S.C.A. § 1116(b).  
According to the Agent Orange Act, National Academy of 
Sciences (NAS) was selected to review and evaluate the 
available scientific evidence regarding associations between 
diseases and exposure to dioxin and other chemical compounds 
in herbicides, as an independent, nonprofit scientific 
organization, with appropriate expertise, and which was not 
part of the Federal government.  Feb. 6, 1991, P.L. 102-4, § 
3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 
503(a), (b)(1), 105 Stat. 424, 425.  The statute further 
provides that "[i]f the Secretary determines that a 
presumption of service connection is not warranted, the 
Secretary, not later than 60 days after making the 
determination, shall publish in the Federal Register a notice 
of that determination. The notice shall include an 
explanation of the scientific basis for that determination."  
38 U.S.C.A. § 1116(c)(1)(B).  Pursuant thereto, the Secretary 
on several occasions has published notice of diseases 
determined to be not associated with exposure to herbicide 
agents.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded to the claimant. 38 
U.S.C.A. § 5107(b).

The veteran's service medical records are absolutely silent 
as to any symptoms or problems involving his neck, throat, or 
tonsils.  There is only a passing reference to childhood 
mumps and to an impacted molar removed at some time in the 
past.  The evidence also does not show that any malignant 
tumor or tumor of the brain, spinal cord, or peripheral 
nerves manifested to a compensable degree within one year 
following the veteran's separation from service.

In April 1980, a non-VA doctor (Stephen E. Kaufman, M.D.) 
examined the veteran for various symptoms, including 
abdominal problems, weight loss, lightheadedness, chilliness, 
a "lump in the throat sensation," and eye complaints.  The 
doctor opined that the veteran was suffering from irritable 
bowel syndrome aggravated by lactose intolerance, aerophagia, 
possible contribution of stress factors, and possible 
chemical exposure with a history of Agent Orange exposure in 
Vietnam.  While these medical records mention a lump in the 
throat, it appears that this treatment was separate from the 
later treatment for the mass in the veteran's right neck.  
The 1980 treatment referred primarily to abdominal problems 
and weight loss.  

Thereafter, many years elapsed before the veteran presented 
with any symptoms involving his throat or tonsils.

In May 2000, the veteran presented with complaints of a mass 
in his right neck area that had been present for four or five 
months.  The differential diagnosis on a May 2000 MRI 
included schwannoma or adenopathy that was potentially 
malignant; also, a schwannosarcoma could not be excluded with 
certainty.  However, a June 2000 biopsy revealed metastatic 
squamous cell carcinoma of the right tonsil (keratinizing 
squamous cell carcinoma; and lymph node with metastatic 
squamous cell carcinoma).  The veteran underwent 
tonsillectomy and radiation therapy.  Pathology from the 
tonsillectomy reconfirmed invasive keratinizing squamous cell 
carcinoma of the right tonsil that was moderately 
differentiated, but it also was negative for malignancy in 
the nasopharynx, the right aryteroid, the right cuneiform 
sinus, the epiglottis, and the right base of the tongue.  

One of the veteran's treating non-VA doctors, William J. 
Robertello, M.D., noted in July 2000 that the veteran had a 
history of Agent Orange exposure and a long smoking history 
for most of his life.  However, most importantly, this doctor 
did not describe any relationship between the veteran's right 
tonsil cancer and any herbicide exposure.  

Initially, the Board notes that that there is no evidence of 
any tonsil cancer during the veteran's active service.  
Moreover, even on consideration of the reference to a "lump 
in the throat sensation" in 1980, there is no evidence of 
any tonsil cancer in the veteran until about 2000, that is, 
more than 30 years after service.

The veteran, however, primarily contends that he served on 
active duty in Vietnam during the Vietnam War and that his 
tonsil cancer is a result of herbicide exposure during that 
time.  Although the RO has not obtained the veteran's service 
personnel records, the Board can proceed to review this case 
on the assumption (based on the veteran's testimony and a 
reference by the National Personnel Records Center to an 
October 1968 hospitalization at Quin Hoan Hospital) that the 
veteran did indeed serve in Vietnam during his active duty.

Nevertheless, the veteran's claimed disability is not listed 
as one of the diseases for which service connection may be 
presumed based on herbicide exposure in Vietnam.  The veteran 
was diagnosed in 2000 with metastatic squamous cell carcinoma 
of the tonsil.  This particular type of cancer has not been 
associated with herbicide exposure on a presumptive basis 
under 38 C.F.R. § 3.309(e).  

The Board notes that the differential diagnosis on a May 2000 
MRI report included possible malignant schwannoma.  Malignant 
schwannoma are soft-tissue sarcomas, and soft-tissue sarcomas 
are on the list of diseases for which service connection may 
be presumed based on herbicide exposure.  38 C.F.R. 
§ 3.309(e).  However, this was only an initial differential 
diagnosis.  In fact, on later pathological evaluations, there 
was no mention of any malignant schwannoma; rather, the sole 
diagnoses were keratinizing squamous cell carcinoma; and 
lymph node with metastatic squamous cell carcinoma.  Thus, 
the veteran did not have malignant schwannoma.

The veteran also contends that his tonsil cancer was 
anatomically proximate to other types of cancers for which 
service connection is presumed based on herbicide exposure, 
such as respiratory cancers of the trachea and larynx.  
However, the veteran's contention does not reflect any 
knowledge of the particular pathology associated with each 
distinct type of cancer.  Moreover, he does not possess the 
requisite medical expertise to render an opinion involving 
medical diagnoses or etiology.  See Espiritu, supra.

Finally, the record does not include any competent medical 
evidence associating the veteran's metastatic squamous cell 
carcinoma of the right tonsil with herbicide exposure.  See 
Combee, supra.  The veteran has stated that treating doctors 
have noted the veteran's exposure to Agent Orange in Vietnam 
and that this was a "possible cause" of the veteran's right 
tonsil cancer.  However, he has indicated that these doctors 
have only noted the veteran's exposure in writing.  Indeed, 
the record does not include any reports or statements from 
the veteran's treating doctors relating the right tonsil 
cancer to any herbicide exposure or any other aspect of the 
veteran's active service.

In sum, the weight of the credible evidence demonstrates that 
the veteran developed metastatic squamous cell carcinoma of 
the right tonsil many years after service and that it is not 
related to his active service or any incident therein, 
including herbicide exposure.  As the preponderance of the 
evidence is against the claim, the "benefit-of-the-doubt" 
rule is not applicable, and the Board must deny the claim.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for metastatic squamous cell carcinoma of 
the right tonsil (claimed as throat cancer) is denied.


	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


